--------------------------------------------------------------------------------


	


	

                             NUMBER 13-12-00648-CV

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG
                                                                                                                      

MARC R. CORE,	Appellant,		            
                                      v. 
                                       

CITIBANK, N.A.,	Appellee.	          
                                                                                                                      
                                       
                   On appeal from the 211th District Court 
	of Denton County, Texas.
                                                                                                                      

	ORDER ON ABATEMENT

	Before Chief Justice Valdez and Justices Rodriguez and Garza
                               Order Per Curiam


Appellant Marc R. Core attempts to appeal a summary judgment rendered against him.
To be final and appealable, a judgment must dispose of all issues and parties in the case.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Although the trial court's judgment purports to be a final judgment, the record before this Court fails to illustrate that all claims asserted by or against all parties have been disposed.  Particularly, on November 16, 2011, appellee Citibank, N.A., filed its original petition asserting breach of contract, account stated, and common law debt claims against Core.  Subsequently, Citibank filed its motion for summary judgment, arguing that it was entitled to summary judgment on its account stated claim.  The motion did not address Citibank's claims for breach of contract or common law debt.  Under these circumstances, we may "abate the appeal to permit clarification by the trial court."  Id. at 206; see Tex. R. App. P. 27.2, 44.3, 44.4.

Accordingly, we ABATE the appeal and REMAND the cause to the trial court for clarification.  Upon remand, the trial court shall address whether it intended the judgment to completely dispose of all claims and all parties.  The trial court shall cause its findings and recommendations, together with any orders it may enter regarding the aforementioned issues, to be included in a supplemental clerk's record.  Furthermore, the trial court shall cause a supplemental reporter's record of any proceeding to be prepared.  The supplemental clerk's record and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or before the expiration of thirty days from the date of this order.  This appeal will be reinstated upon receipt of the foregoing materials and upon further order of this Court.

It is so ORDERED.
PER CURIAM
Delivered and filed the 
12th day of May, 2014.